Exhibit 10.1

EXECUTION VERSION

REGISTRATION RIGHTS AGREEMENT

by and among

BGC PARTNERS, INC.,

BGC HOLDINGS, L.P.,

BGC PARTNERS, L.P.

and

THE NASDAQ OMX GROUP, INC.

Dated as of June 28, 2013



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page   ARTICLE I   DEFINITIONS     1      Section 1.1.     
Certain Defined Terms     1      Section 1.2.      Terms Generally     4   
ARTICLE II   REGISTRATION RIGHTS     4      Section 2.1.      Piggyback
Registrations     4      Section 2.2.      Demand Registrations     5     
Section 2.3.      Holdback Agreements;     8      Section 2.4.      Registration
Procedures     8      Section 2.5.      Restriction on Disposition of
Registrable Securities     11      Section 2.6.      Selection of Underwriters  
  11      Section 2.7.      Registration Expenses     11      Section 2.8.     
Conversion of Other Securities     12      Section 2.9.      Rule 144; Rule 144A
    12      Section 2.10.      Transfer of Registration Rights     12     
Section 2.11.      Free Writing Prospectuses     13      Section 2.12.     
Other Registration Rights     13      Section 2.13.      Indemnification     13
   ARTICLE III   MISCELLANEOUS     17      Section 3.1.      Other Activities;
Nature of Holder Obligations     17      Section 3.3.      Termination     18   
  Section 3.4.      Amendment and Waiver     18      Section 3.5.     
Severability     18      Section 3.6.      Entire Agreement     18      Section
3.7.      Counterparts     18      Section 3.8.      Remedies     18     
Section 3.9.      Notices     19      Section 3.10.      Governing Law; WAIVER
OF JURY TRIAL     19   

 

-i-



--------------------------------------------------------------------------------

Index of Principal Terms

 

Defined Term

  

Section

Action

   1.1

Affiliate

   1.1

Agreement

   1.1

Beneficial Ownership

   1.1

Business Day

   1.1

Company

   Preamble

Company Records

   2.4(i)

Company Shares

   Recitals

Delay Period

   2.2(f)

Delivery Failure

   2.13(a)

Demand Registration

   2.2(c)

Existing Registration Rights Agreement

   1.1

Exchange Act

   1.1

Full Cooperation

   1.1

Fully Marketed Underwritten Offering

   1.1

Governmental Authority

   1.1

Holder Information

   2.4

Holders

   1.1

indemnified party

   2.13(c)

indemnifying party

   2.13(c)

Independent Contractor Representatives

   1.1

Initiating Holders

   2.2(a)

Inspectors

   2.4(i)

Issuer Free Writing Prospectus

   1.1

Losses

   2.13(a)

Majority

   1.1

Parent

   Preamble

Parties

   Preamble

Party

   Preamble

Person

   1.1

Piggyback Registration

   2.1(a)

Privilege

   1.1

Prospectus

   1.1

Purchase Agreement

   Recitals

Registrable Securities

   1.1

Registration Statement

   1.1

Rule 144

   1.1

Rule 144A

   1.1

SEC

   1.1

Securities Act

   1.1

Seller

   Preamble

Sellers

   Preamble

 

-ii-



--------------------------------------------------------------------------------

Selling Holder

   1.1

Shelf Registration Statement

   2.2(a)

Suspension Notice

   2.4(e)

transferee

   2.10(a)

Underwritten Offering

   1.1

 

iii



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT, dated as of June 28, 2013, is by and among
BGC Partners, Inc., a Delaware corporation (“Parent”), BGC Holdings, L.P., a
Delaware limited partnership (“BGC Holdings”), BGC Partners, L.P., a Delaware
limited partnership (“BGC US” and together with Parent and BGC Holdings,
collectively, “Sellers,” and each individually, a “Seller”), and The NASDAQ OMX
Group, Inc., a Delaware corporation (the “Company”) (Sellers, together with the
Company, collectively, the “Parties,” and each, individually, a “Party”).

WHEREAS, the Parties have entered into the Purchase Agreement, dated as of
April 1, 2013 (as amended, supplemented, restated or otherwise modified from
time to time, the “Purchase Agreement”), pursuant to which, among other things,
Sellers agreed to sell, transfer and convey to the Company, and the Company
agreed to purchase and acquire from Sellers, the Acquired Assets, and the
Company shall assume the Assumed Liabilities;

WHEREAS, pursuant to Section 3.8 of the Purchase Agreement and on the terms and
conditions set forth therein, the Company agreed to issue to Sellers shares of
the Company’s common stock, par value $0.01 per share (“Company Shares”); and

WHEREAS, in connection with the execution of the Purchase Agreement, the Company
has agreed to provide to Sellers certain rights as set forth herein.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
obligations hereinafter set forth, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1. Certain Defined Terms. As used herein, the following terms shall
have the following meanings (capitalized terms not defined herein shall the
meanings assigned to them in the Purchase Agreement):

“Action” means any legal, administrative, regulatory or other suit, action,
claim, audit, assessment, arbitration or other proceeding, investigation or
inquiry.

“Affiliate” with respect to any Person, means any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
For the purposes of this definition, “control” when used with respect to any
Person, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “controlling” and “controlled” have meanings correlative to the foregoing.
Notwithstanding the foregoing, the Company and its Affiliates, on the one hand,
will not be deemed to be Affiliates of any of Parent and its Affiliates, on the
other hand, and vice versa.



--------------------------------------------------------------------------------

“Agreement” means this Registration Rights Agreement, as it may be amended,
supplemented, restated or modified from time to time.

“Beneficial Ownership” by a Person of any securities includes ownership by any
Person who, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise, has or shares (i) voting power which
includes the power to vote, or to direct the voting of, such security; and/or
(ii) investment power which includes the power to dispose, or to direct the
disposition, of such security; and shall otherwise be interpreted in accordance
with the term “beneficial ownership” within the meaning of Rule 13d-3 adopted by
the SEC under the Exchange Act. The term “Beneficially Own” shall have a
correlative meaning.

“Business Day” means any day other than a Saturday, Sunday or day on which
banking institutions in New York are authorized or obligated by law or executive
order to be closed.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated by the SEC from time to time thereunder.

“Existing Registration Rights Agreement” means a registration rights agreement
listed on Schedule 1 hereto.

“Full Cooperation” means, in connection with any Fully Marketed Underwritten
Offering, in addition to the other cooperation otherwise required by this
Agreement, (a) members of senior management of the Company shall fully cooperate
with the underwriter(s) in connection therewith, and make themselves available
to participate in all of the marketing processes of the Fully Marketed
Underwritten Offering as recommended by the underwriter(s), and (b) the Company
shall prepare preliminary and final Prospectuses for use in connection with such
offering containing such additional information as reasonably requested by the
underwriter(s) (in addition to the minimum information required by law, rule or
regulation); provided, however, that, in any Fully Marketed Underwritten
Offering pursuant to a request made under Section 2.2 involving less than
$75,000,000 of Registrable Securities (calculated on the basis of the average
closing price of a share of the Company’s common stock on the NASDAQ over the
five business days preceding such request), Full Cooperation shall not require
senior management of the Company to participate in any road show or similar
public marketing activity for more than one (1) day or to travel in connection
with any road show or similar public marketing activity.

“Fully Marketed Underwritten Offering” means an Underwritten Offering which
includes due diligence sessions, road shows, one-on-one meetings with
prospective purchasers of the Registrable Securities, and other customary
marketing activities, as recommended by the underwriter(s).

“Governmental Authority” means any governmental or regulatory federal, state,
local and foreign authority, agency, court, commission or other entity,
including, solely to the extent of its regulatory capacity, any stock exchange
or other self-regulatory organization.

“Holders” means Sellers and any permitted transferee of Registrable Securities.

 

2



--------------------------------------------------------------------------------

“Independent Contractor Representatives” means all individuals who render
services to the Company or any of its subsidiaries who are classified by the
Company or such subsidiary as having the status of an independent contractor.

“Issuer Free Writing Prospectus” means an issuer free writing prospectus, as
defined in Rule 433 under the Securities Act, relating to an offer of the
Registrable Securities.

“Majority” means holders of greater than half of the outstanding Registrable
Securities.

“Person” has the meaning given to it in Section 3(a)(9) of the Exchange Act and
as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act.

“Privilege” means the attorney-client privilege, the work product doctrine, or
any other applicable protective privilege.

“Prospectus” means the prospectus included in any Registration Statement
(including a prospectus that discloses information previously omitted from a
prospectus filed as part of an effective Registration Statement in reliance upon
Rule 430A promulgated under the Securities Act), as amended or supplemented by
any prospectus supplement with respect to the terms of the offering of any
portion of the Registrable Securities covered by such Registration Statement,
any Issuer Free Writing Prospectus related thereto, and all other amendments and
supplements to such prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such prospectus.

“Registrable Securities” means all Company Shares held by a Holder and any
securities issued directly or indirectly with respect to such Company Shares
because of stock splits, stock dividends, reclassifications, recapitalizations,
mergers, consolidations, or similar events. As to any particular Registrable
Securities, such securities shall cease to be Registrable Securities when (i) a
Registration Statement with respect to the sale of such securities shall have
become effective under the Securities Act and such securities shall have been
sold or disposed of in accordance with such Registration Statement or (ii) such
securities shall have been sold or disposed of pursuant to Rule 144.

“Registration Statement” means any registration statement of the Company under
the Securities Act that permits the public offering of any of the Registrable
Securities pursuant to the provisions of this Agreement, including the
Prospectus, amendments and supplements to such registration statement, including
post-effective amendments, all exhibits and all material incorporated by
reference or deemed to be incorporated by reference in such registration
statement.

“Rule 144” means Rule 144 under the Securities Act, as such rule may be amended
from time to time, or any successor rule that may be promulgated by the SEC.

“Rule 144A” means Rule 144A under the Securities Act, as such rule may be
amended from time to time, or any successor rule that may be promulgated by the
SEC.

“SEC” means the U.S. Securities and Exchange Commission.

 

3



--------------------------------------------------------------------------------

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated by the SEC from time to time thereunder.

“Selling Holder” means each Holder of Registrable Securities participating in a
registration pursuant to Article II.

“Underwritten Offering” means a registration in which Company Shares are sold to
an underwriter for reoffering to the public.

Section 1.2. Terms Generally. The definitions in Section 1.1 shall apply equally
to both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation,” unless the context expressly
provides otherwise. All references herein to Sections, paragraphs,
subparagraphs, clauses, Exhibits or Schedules shall be deemed references to
Sections, paragraphs, subparagraphs or clauses of, or Exhibits or Schedules to
this Agreement, unless the context requires otherwise. Unless otherwise
expressly defined, terms defined in this Agreement have the same meanings when
used in any Exhibit or Schedule hereto. Unless otherwise specified, the words
“this Agreement,” “herein,” “hereof,” “hereto” and “hereunder” and other words
of similar import refer to this Agreement as a whole (including the Schedules
and Exhibits) and not to any particular provision of this Agreement. The term
“or” is not exclusive. The word “extent” in the phrase “to the extent” shall
mean the degree to which a subject or other thing extends, and such phrase shall
not mean simply “if.” Unless expressly stated otherwise, any Law defined or
referred to herein means such Law as from time to time amended, modified or
supplemented, including by succession of comparable successor Laws and
references to all attachments thereto and instruments incorporated therein.
References to a Person are also to its permitted successors and assigns. The
table of contents and headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

ARTICLE II

REGISTRATION RIGHTS

Section 2.1. Piggyback Registrations.

(a) Right to Piggyback. Whenever the Company proposes to register for sale under
the Securities Act or publicly sell under a “shelf” registration statement any
Company Shares (or securities convertible into or exchangeable or exercisable
for Company Shares) for its own account or the account of any stockholder of the
Company (other than offerings pursuant to employee benefit plans or noncash
offerings in connection with a proposed acquisition, exchange offer,
recapitalization or similar transaction) and the registration form to be used
may be used for the registration of Registrable Securities (a “Piggyback
Registration”), the Company will give prompt written notice to the Holders and,
subject to Section 2.1(b) hereof, shall use its reasonable best efforts to
include in such transaction all Registrable Securities with respect to which the
Company has received written request for inclusion therein within 15 days after
receipt of the Company’s notice.

 

4



--------------------------------------------------------------------------------

(b) Priority. If a registration or sale pursuant to this Section 2.1 involves an
Underwritten Offering and the managing underwriter advises the Company in
writing that in its good faith opinion the number of securities requested to be
included in such registration or sale exceeds the number which can be sold in
such offering without having a material adverse effect on such offering,
including the price at which such securities can be sold, then the Company will
be required to include in such registration the maximum number of securities
that such underwriter advises can be so sold, allocated (x) first, to the
securities the Company proposes to sell and the securities of any other Person
that, as of the date of this Agreement, is entitled to have such securities
included in such registration on a priority basis ahead of the Registrable
Securities pursuant to an Existing Registration Rights Agreement, and
(y) second, to Registrable Securities which the Holders have requested to be
included in such registration and securities held by any other Person which also
have the right to be included in such registration and have requested to be so
included, such amount to be allocated pro rata among such requesting Holders of
Registrable Securities and such other Persons on the basis of the amount of
securities requested by such Holders and such other Persons to be included in
such offering.

(c) Withdrawal of Registrations. In the case of an offering initiated by the
Company as a primary offering on behalf of the Company, nothing contained herein
shall prohibit the Company from determining, at any time, not to file a
registration statement or, if filed, to withdraw such registration or terminate
or abandon the offering related thereto, without prejudice, however, to the
rights of the Holders to request a registration pursuant to Section 2.2 hereof.

Section 2.2. Demand Registrations.

(a) Right to Request Shelf Registration. At any time after the date hereof when
the Company is eligible to register Company Shares on Form S-3 (or a successor
form), upon the written request of a Majority of Holders (the “Initiating
Holders”) that the Company effect the registration under the Securities Act of
all or part of such Initiating Holders’ Registrable Securities pursuant to a
registration statement, the Company shall use reasonable best efforts to either
(i) promptly file a registration statement (which, if permitted, shall be an
“automatic shelf registration statement” as defined in Rule 405 under the
Securities Act) on Form S-3 or such other form under the Securities Act then
available to the Company providing for the resale pursuant to Rule 415 from time
to time of all or part of the Registrable Securities or (ii) amend an existing
registration statement for the resale pursuant to Rule 415 from time to time of
all or part of the Registrable Securities (in each case and together with the
Prospectus, amendments and supplements to the shelf registration statement or
Prospectus, including pre- and post-effective amendments, all exhibits thereto
and all material incorporated by reference or deemed to be incorporated by
reference, if any, in such shelf registration statement, the “Shelf Registration
Statement”). If the Company files any shelf registration statement for its own
benefit or for the benefit of the holders of any of its securities other than
the Holders, the Company agrees that it shall use its reasonable best efforts to
include in such registration statement such disclosures as may be required by
Rule 430B under the Securities Act in order to ensure that the Holders may be
added to such shelf registration statement at a later time through the filing of
a Prospectus supplement rather than a post-effective amendment. The Company
shall use reasonable best efforts to cause the Shelf Registration Statement to
be declared effective by the SEC as promptly as reasonably practicable following
such filing. The Company

 

5



--------------------------------------------------------------------------------

shall maintain the effectiveness of the Shelf Registration Statement for the
maximum period permitted by SEC rules or such shorter period which shall
terminate when all Registrable Securities covered by such Registration Statement
have been sold or otherwise cease to be Registrable Securities. The plan of
distribution contained in the Shelf Registration Statement (or related
Prospectus supplement) relating to the Company Shares shall be determined by
Parent, if Parent or any of its Subsidiaries is a requesting Holder for such
Shelf Registration Statement, or otherwise by the other requesting Holder or
Holders. Subject to the conditions of Section 2.2(b), each Holder shall be
entitled to require the Company to effect a Fully Marketed Underwritten Offering
pursuant to the Shelf Registration Statement so long as the number of
Registrable Securities proposed to be sold in each such offering either
(1) equals or exceeds 992,247 Company Shares (which amount shall be equitably
adjusted in the case of stock dividends, stock splits, reverse stock splits,
recapitalization, mergers, consolidations, combinations or exchanges of
securities, split-ups, split-offs, spin-offs, liquidations or other similar
changes in capitalization), or (2) represents all of the remaining Registrable
Securities owned by the requesting Holder and its Affiliates. Except as provided
in this Section 2.2 with respect to Underwritten Offerings, there shall be no
limitation on the number of takedowns off the Shelf Registration Statement.

(b) Limits on Underwritten Offerings. Notwithstanding the foregoing, the Company
shall not be required to effect an Underwritten Offering pursuant to this
Section 2.2 on more than one occasion during any calendar year; provided,
however, that if the number of Registrable Securities proposed to be included in
such Underwritten Offering is reduced pursuant to the provisions of
Section 2.2(d), then such Underwritten Offering shall not be counted as an
Underwritten Offering for purposes of this Section 2.2(b).

(c) Right to Request Demand Registrations. At any time after the date hereof
when the Company is not eligible to register Company Shares on Form S-3 (or a
successor form), upon the written request of a Majority of Holders requesting
that the Company effect the registration under the Securities Act of all or part
of the Registrable Securities pursuant to a registration statement separate from
a Shelf Registration Statement (a “Demand Registration”), the Company shall use
reasonable best efforts to effect, as expeditiously as possible, the
registration under the Securities Act of such number of Registrable Securities
requested to be so registered; provided, that the Company shall not be required
to file a registration statement pursuant to this Section 2.2(c) unless the
number of Registrable Securities proposed to be included therein either
(1) equals or exceeds 992,247 Company Shares (which amount shall be equitably
adjusted in the case of stock dividends, stock splits, reverse stock splits,
recapitalization, mergers, consolidations, combinations or exchanges of
securities, split-ups, split-offs, spin-offs, liquidations or other similar
changes in capitalization), or (2) represents all of the remaining Registrable
Securities owned by the requesting Holder and its Affiliates. Promptly after
receipt of any such request for Demand Registration, the Company shall give
written notice of such request to each other Holder and to all other holders of
Company Shares having rights to have their shares included in such registration
and shall, subject to the provisions of Section 2.2(d) hereof, include in such
registration all such Registrable Securities with respect to which all
stockholders having such rights have requested to be so registered.

(d) Priority. If a requested registration pursuant to this Section 2.2 involves
an Underwritten Offering and the managing underwriter shall advise the Company
in writing that

 

6



--------------------------------------------------------------------------------

in its good faith opinion the number of securities requested to be included in
such registration exceeds the number which can be sold in such offering without
having a material adverse effect on such offering, including the price at which
such securities can be sold, then the Company will be required to include in
such registration the maximum number of securities that such underwriter advises
can be so sold, allocated (x) first, to the securities of any Persons that are,
as of the date of this Agreement, entitled to be included in such underwriting
on a priority basis ahead of the Registrable Securities pursuant to an Existing
Registration Rights Agreement and have so requested to be included in such
registration, (y) second to Registrable Securities which the Initiating Holders
have requested to be included in such registration pro rata among such
Initiating Holders based on the total amount of Registrable Securities requested
by such Initiating Holders to be included in such registration, and (z) third,
to Registrable Securities which other Holders have requested to be included in
such registration and securities held by any other Person which also have the
right to be included in such registration and have requested to be so included,
such amount to be allocated pro rata among such requesting Holders of
Registrable Securities and such other Persons on the basis of the amount of
securities requested by such Holders and such other Persons to be included in
such offering.

(e) A registration will be deemed to be initiated by the Company if the Company
provides written notice to the Holders of its intention to effect such a
registration or sale pursuant thereto.

(f) Preemption of Demand Registration. Notwithstanding the foregoing, if the
Board of Directors of the Company determines in its good-faith judgment,
(i) that the disclosures that would be required to be made by the Company in
connection with such registration would be materially harmful to the Company
because of transactions then being considered by, or other events then
concerning, the Company, or would otherwise have a material adverse effect on
the Company, then the Company may defer the filing (but not the preparation) of
the registration statement which is required to effect any registration pursuant
to this Section 2.2 for a reasonable period of time, but not in excess of 60
calendar days (or any longer period agreed to by the requesting Holder), or
(ii) that registration at the time would require the inclusion of pro forma or
other information, which requirement the Company is reasonably unable to comply
with, then the Company may defer the filing (but not the preparation) of the
registration statement which is required to effect any registration pursuant to
this Section 2.2 for a reasonable period of time, but not in excess of 60
calendar days (or any longer period agreed to by the requesting Holder);
provided, that at all times the Company is in good faith using reasonable best
efforts to file the registration statement as soon as practicable. The Company
shall provide prompt written notice to the Selling Holders of (x) any deferment
of the filing of a registration statement pursuant to this Section 2.2(f) and
(y) the Company’s decision to file such registration statement following such
deferment. The Company may defer the filing of a particular registration
statement pursuant to this Section 2.2(f) only twice during any 12-month period.
Notwithstanding the other provisions of this Section 2.2(f), the Company may not
defer the filing of a registration statement past the date that is the earliest
of (a) the date that is five Business Days after the date upon which any matter,
the disclosure of which the Company has determined would be materially harmful
to the Company because of transactions then being considered by, or other events
then concerning, the Company, is disclosed to the public or ceases to be
material; provided that, if filing such registration statement at such time
would require the inclusion of financial statements, pro forma or other
information, which

 

7



--------------------------------------------------------------------------------

requirement the Company is reasonably unable to comply with, then the Company
may defer such filing for a reasonable period of time, but not in excess of 60
calendar days (or any longer period agreed to by the requesting Holders) so long
as at all times the Company is in good faith using reasonable best efforts to
file such registration statement as soon as practicable; or (b) such date that,
if such deferment continued, would result in there being more than 120 days in
the aggregate in any 12 month period during which the filing of one or more
Registration Statements has been so deferred. The period during which a filing
is so deferred hereunder is referred to as a “Delay Period.”

Section 2.3. Holdback Agreements. To the extent requested by an underwriter of
any Underwritten Offering, the Company agrees not to directly or indirectly,
offer, sell, pledge, contract to sell (including any short sale), grant any
option to purchase or otherwise dispose of any equity securities of the Company
or enter into any hedging transaction relating to any equity securities of the
Company during the 90 days beginning on the pricing date of any Underwritten
Offering pursuant to any Registration Statement (except as part of such
Underwritten Offering or pursuant to registrations on Form S-8 or S-4 or any
successor forms thereto) unless the underwriter managing the offering otherwise
agrees to a shorter period.

Section 2.4. Registration Procedures. If and whenever the Company is required to
effect or cause the registration and the sale of Registrable Securities pursuant
to this Agreement, the Company shall use its reasonable best efforts to:

(a) prepare and file with the SEC as expeditiously as reasonably possible, but
in no event later than 90 days after receipt of a request for registration with
respect to such Registrable Securities, a registration statement on any form for
which the Company then qualifies or which counsel for the Company shall deem
appropriate, which form shall be available for the sale of the Registrable
Securities in accordance with the intended methods of distribution thereof and
which otherwise complies with the terms of this Agreement, and use reasonable
best efforts to cause such registration statement to become effective as soon as
practicable; provided, that before filing with the SEC a registration statement
or prospectus or any amendments or supplements thereto, including any documents
incorporated by reference therein, the Company shall (x) furnish to the Selling
Holders and counsel for the Selling Holders copies of all such documents
proposed to be filed, and use reasonable best efforts to take into account and,
if appropriate, reflect in such document such changes as the Selling Holders
reasonably request, and (y) notify the Selling Holders of any stop order issued
or threatened by the SEC and take all reasonable actions required to prevent the
entry of such stop order or to remove it if entered;

(b) prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective for the maximum period
of time permitted by SEC rules or such shorter period which shall terminate when
all Registrable Securities covered by such registration statement have been sold
or have otherwise ceased to be Registrable Securities (but not before the
expiration of the applicable period referred to in Section 4(3) of the
Securities Act and Rule 174, or any successor thereto, thereunder, if
applicable), and comply with the provisions of the Securities Act with respect
to the disposition of all securities covered by such registration statement
during such period in accordance with the intended methods of disposition

 

8



--------------------------------------------------------------------------------

by the sellers thereof set forth in such registration statement; provided, that
notwithstanding the foregoing, the Company will not be required to file any
amendment or supplement to a registration statement or prospectus during the
pendency of any Suspension Notice (as defined below);

(c) furnish, without charge, to each Selling Holder and each underwriter, if
any, such number of copies of such registration statement, each amendment and
supplement thereto (including one conformed copy to each Selling Holder and one
signed copy to each managing underwriter and in each case including all exhibits
thereto), and the prospectus included in such registration statement (including
each preliminary prospectus), in conformity with the requirements of the
Securities Act, and such other documents as the Selling Holders may reasonably
request in order to facilitate the disposition of the Registrable Securities
registered thereunder;

(d) use reasonable best efforts to register or qualify such Registrable
Securities covered by such registration statement under such other securities or
blue sky laws of such jurisdictions as the Selling Holders, and the managing
underwriter, if any, reasonably requests and do any and all other acts and
things which may be reasonably necessary or advisable to enable the Selling
Holders and each underwriter, if any, to consummate the disposition in such
jurisdictions of the Registrable Securities registered thereunder; provided,
that the Company shall not be required to (i) qualify generally to do business
in any jurisdiction where it would not otherwise be required to qualify but for
this paragraph (d), (ii) subject itself to taxation in any such jurisdiction or
(iii) consent to general service of process in any such jurisdiction;

(e) immediately notify the managing underwriter, if any, and the Selling Holders
at any time when a prospectus relating thereto is required to be delivered under
the Securities Act, of the happening of any event which comes to the Company’s
attention if as a result of such event the prospectus included in such
registration statement contains an untrue statement of a material fact or omits
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading (a “Suspension Notice”), and the Company
shall promptly prepare and furnish to the Selling Holders a supplement or
amendment to such prospectus so that as thereafter delivered, such prospectus
shall not contain an untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading; provided, however, that if the Board of Directors of the
Company determines in its good faith judgment, (i) that the disclosure that
would be required to be made by the Company would be materially harmful to the
Company because of transactions then being considered by, or other events then
concerning, the Company, or would otherwise have a material adverse effect on
the Company, then the Company may defer the furnishing to the Selling Holders a
supplement or amendment to such prospectus for a reasonable period of time, but
not in excess of 60 calendar days (or any longer period agreed to by the
requesting holders of Registrable Securities), or (ii) a supplement or amendment
to such prospectus at such time would require the inclusion of pro forma or
other information, which requirement the Company is reasonably unable to comply
with, then the Company may defer the furnishing to the Selling Holders a
supplement or amendment to such prospectus for a reasonable period of time, but
not in excess of 60 calendar days (or any longer period agreed to by the
requesting holders of Registrable Securities); provided, that at all times the
Company is in good

 

9



--------------------------------------------------------------------------------

faith using reasonable best efforts to file such amendment or supplement as soon
as practicable; provided, however, that such deferrals shall not exceed 120 days
in the aggregate in any 12 month period. In any event, the Company shall not be
entitled to deliver more than a total of four (4) Suspension Notices or notices
of any Delay Period in any 12 month period;

(f) promptly notify the managing underwriter, if any, and the Selling Holders:

(i) when the Registration Statement, any pre-effective amendment, the Prospectus
or any Prospectus supplement or post-effective amendment to the Registration
Statement has been filed and, with respect to the Registration Statement or any
post-effective amendment, when the same has become effective;

(ii) of any written request by the SEC for amendments or supplements to the
Registration Statement or any Prospectus or of any inquiry by the SEC relating
to the Registration Statement or the Company’s status as a well-known seasoned
issuer;

(iii) of the receipt by the Company of any notification with respect to the
suspension of the qualification of any Registrable Securities for sale under the
applicable securities or blue sky laws of any jurisdiction;

(g) in the case of an Underwritten Offering, (i) enter into such agreements
(including underwriting agreements in customary form), (ii) take all such other
actions (other than providing Full Cooperation) as the Selling Holders or the
underwriter(s) reasonably request in order to expedite or facilitate the
disposition of such Registrable Securities (including causing Company personnel
to cooperate with the Selling Holders and the underwriter(s) in connection with
performing due diligence) and (iii) request its counsel to issue opinions of
counsel in form, substance and scope as are customary in secondary underwritten
offerings, addressed and delivered to the underwriter(s);

(h) use reasonable best efforts to cause all such securities being registered to
be listed on each securities exchange on which similar securities issued by the
Company are then listed, and enter into such customary agreements including a
listing application and indemnification agreement in customary form, provided
that the applicable listing requirements are satisfied, and to provide a
transfer agent and registrar for such Registrable Securities covered by such
registration statement no later than the effective date of such registration
statement;

(i) make available for inspection by the Holders and any holder of securities
covered by such registration statement, any underwriter participating in any
distribution pursuant to such registration statement, and any attorney,
accountant or other agent retained by such persons (collectively, the
“Inspectors”), all pertinent financial and other records, pertinent corporate
documents and properties of the Company and its Subsidiaries (collectively,
“Company Records”), if any, as shall be reasonably necessary to enable them to
exercise their due diligence responsibilities, and cause the Company’s and its
Subsidiaries’ officers, directors, employees and Independent Contractor
Representatives to supply all information and respond to all inquiries
reasonably requested by any such Inspector in connection with such registration
statement. Notwithstanding the foregoing, the Company shall have no obligation
to disclose any Company Records to the Inspectors in the event the Company
determines that such disclosure is reasonably likely to have an adverse effect
on the Company’s ability to assert the existence of a Privilege with respect
thereto;

 

10



--------------------------------------------------------------------------------

(j) if requested, use reasonable best efforts to obtain a “comfort letter” from
the Company’s independent public accountants in customary form and covering such
matters of the type customarily covered by “comfort letters”;

(k) in connection with each Fully Marketed Underwritten Offering, cause there to
occur Full Cooperation; and

(l) otherwise use reasonable best efforts to comply with all applicable rules
and regulations of the SEC, and make available to its security holders, as soon
as reasonably practicable, an earning statement covering a period of at least 12
months, beginning with the first month after the effective date of the
registration statement (as the term “effective date” is defined in Rule 158(c)
under the Securities Act), which earning statement shall satisfy the provisions
of Section 11(a) of the Securities Act and Rule 158 thereunder.

Each Holder of Registrable Securities agrees as a condition to the registration
of such Holder’s Registrable Securities as provided herein to furnish the
Company in a reasonably timely manner with such information regarding such
seller and pertinent to the disclosure requirements relating to the registration
and the distribution of such securities as the Company may from time to time
reasonably request in writing, such information to be set forth in a separate
letter signed by such Holder (the “Holder Information”).

Section 2.5. Restriction on Disposition of Registrable Securities. Each Holder
agrees that, upon receipt of a Suspension Notice, such Holder shall, and shall
cause each of its Affiliates to, discontinue disposition of Registrable
Securities pursuant to the registration statement covering such Registrable
Securities until receipt of the copies of the supplemented or amended prospectus
contemplated by Section 2.4(e) hereof, or until otherwise notified by the
Company, and, if so directed by the Company, each Holder shall, and shall cause
each of its Affiliates to, deliver to the Company (at the Company’s expense) all
copies (including any and all drafts), other than permanent file copies, then in
their possession, of the prospectus covering such Registrable Securities at the
time of receipt of such notice.

Section 2.6. Selection of Underwriters. For an Underwritten Offering made
pursuant to a registration requested by any Holder pursuant to Section 2.2
hereof, Sellers shall have the right, in consultation with the Company, to
select a managing underwriter or underwriters to administer the offering;
provided, that such managing underwriter or underwriters shall be reasonably
acceptable to the Company.

Section 2.7. Registration Expenses. The Company shall pay for all costs and
expenses with respect to its compliance with its obligations in connection with
a registration or offering pursuant to this Agreement, including: (i) all
registration and filing fees, (ii) fees and expenses of compliance with
securities or blue sky laws (including any reasonable fees and disbursements of
the Company’s counsel in connection with blue sky qualifications of the
Registrable Securities), (iii) printing expenses, (iv) internal expenses
(including all salaries and expenses of its officers and employees performing
legal or accounting duties), (v) the fees and expenses

 

11



--------------------------------------------------------------------------------

incurred in connection with the listing of the Registrable Securities on any
national securities exchange, (vi) the reasonable fees and disbursements of
counsel for the Company and customary fees and expenses for independent
certified public accountants retained by the Company (including the expenses of
any comfort letters or costs associated with the delivery by independent
certified public accountants of a comfort letter or comfort letters),
(vii) subject to the second sentence of this Section 2.7, the reasonable fees
and disbursements of one firm of attorneys acting as legal counsel for all of
the Selling Holders, collectively, not to exceed $100,000, (viii) the fees and
expenses of any registrar and transfer agent, (ix) the underwriting fees,
discounts and commissions applicable to any Company Shares sold for the account
of the Company and (x) the cost of preparing all documentation in connection
therewith; provided, however, that with respect to any Fully Marketed
Underwritten Offering of Registrable Securities pursuant to a request made under
Section 2.2 involving less than $75,000,000 of Registrable Securities
(calculated on the basis of the average closing price of a share of the
Company’s common stock on the NASDAQ over the five business days preceding such
request), the Selling Holders shall reimburse the Company for (A) reasonable
printing expenses, (B) reasonable fees and disbursements of a single firm of
independent certified public accountants retained by the Company, and
(C) reasonable out-of-pocket expenses incurred by the Company in connection with
any road show activities requested by the Selling Holders or their chosen
underwriter, in each case, to the extent related to such Fully Marketed
Underwritten Offering. Except as otherwise provided in clause (ix) of this
Section 2.7, the Company shall have no obligation to pay any underwriting fees,
discounts, commissions or expenses attributable to the sale of Registrable
Securities, including the fees and expenses of any underwriters and such
underwriters’ counsel or, solely in the case of an offering (including an
Underwritten Offering) in which only Selling Holders offer securities, any fees
and disbursements of attorneys acting as legal counsel to such Selling Holders.

Section 2.8. Conversion of Other Securities. If any Holder offers any options,
rights, warrants or other securities issued by it or any other person that are
offered with, convertible into or exercisable or exchangeable for any
Registrable Securities, the Registrable Securities underlying such options,
rights, warrants or other securities shall be eligible for registration pursuant
to Sections 2.1 and 2.2 hereof, so long as such transfer of registration rights
is effected in compliance with Section 2.10 hereof.

Section 2.9. Rule 144; Rule 144A. If and for so long as the Company is subject
to the reporting requirements of the Exchange Act, the Company shall take such
measures and file such information, documents and reports as shall be required
by the SEC as a condition to the availability of Rule 144 or Rule 144A (or any
successor provisions) under the Securities Act.

Section 2.10. Transfer of Registration Rights. (a) Any Seller may transfer all
or any portion of its rights under this Agreement to any transferee of
Registrable Securities constituting not less than one percent (1%) of the
outstanding Company Shares (each, a “transferee”); provided, however, that no
such minimum share assignment requirement shall be necessary for an assignment
by a Holder which is (A) a partnership to its partners in accordance with
partnership interests, (B) a limited liability company to its members in
accordance with their interest in the limited liability company, or (C) a
corporation to its stockholders in accordance with their interests in the
corporation. Any transfer of registration rights pursuant to this Section 2.10
shall be effective upon receipt by the Company of (i) written notice from such

 

12



--------------------------------------------------------------------------------

Holder stating the name and address of any transferee and identifying the amount
of Registrable Securities with respect to which the rights under this Agreement
are being transferred and the nature of the rights so transferred and
(ii) written agreement from the transferee to be bound by the provisions of this
Agreement. In connection with any such transfer, the term “Holder,” “Seller” or
“Parent,” as used in this Agreement shall, where appropriate to assign such
rights and obligations to such transferee, be deemed to refer to or include the
transferee holder of such Registrable Securities. Parent and its Affiliates may
exercise their rights hereunder in such proportion as they shall agree among
themselves.

(b) After such transfer, each Holder shall retain its rights under this
Agreement with respect to all other Registrable Securities owned by such Holder.

Section 2.11. Free Writing Prospectuses. The Company shall not permit any
officer, director, underwriter, broker or other Person acting on behalf of the
Company to use any free writing prospectus (as defined in Rule 405 under the
Securities Act) in connection with any offering of Registrable Securities
without the prior written consent of the Selling Holders, which consent shall
not be unreasonably withheld.

Section 2.12. Other Registration Rights. If the Company at any time after the
date hereof grants to any other holders of Company Shares or securities of the
Company convertible into Company Shares any rights to request the Company to
effect the registration under the Securities Act of any such Company Shares with
any term more favorable to such holders than a term set forth in this Agreement,
any term of this Agreement that is less favorable shall be deemed amended or
supplemented to the extent necessary to provide the Holders such more favorable
rights and benefits. The foregoing covenant shall not apply to registration on
Form S-4 or Form S-8 or any successor form promulgated for similar purposes.

Section 2.13. Indemnification.

(a) Indemnification by the Company. The Company shall indemnify and hold
harmless, to the fullest extent permitted by Law, each Selling Holder whose
Registrable Securities are covered by a Registration Statement or Prospectus,
the officers, directors, partners, members, managers and employees of each of
them, each Person who controls (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act) each such Selling Holder and
the officers, directors, partners, members, managers and employees of each such
controlling Person, and each underwriter (including any Holder that is deemed to
be an underwriter pursuant to any SEC comments or policies), if any, and each
Person who controls (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) such underwriter, from and against any and all
losses, claims, damages, liabilities, expenses (including, without limitation,
reasonable costs of preparation and reasonable attorneys’ fees and any other
reasonable fees or expenses incurred by such party in connection with any
investigation or Action), judgments, fines, penalties, charges and amounts paid
in settlement (collectively, “Losses”), as incurred, arising out of or based
upon (i) any untrue statement (or alleged untrue statement) of a material fact
contained in any applicable Registration Statement or any amendment of or
supplement thereto, or the omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and (ii) any untrue statement (or alleged untrue
statement) of a material fact

 

13



--------------------------------------------------------------------------------

contained in any preliminary or final Prospectus, any document incorporated by
reference therein or any Issuer Free Writing Prospectus, or the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, that the
Company will not be liable to a Selling Holder or underwriter, as the case may
be, in any such case to the extent that any such Loss arises out of or is based
on any untrue statement (or alleged untrue statement) or omission (or alleged
omission) by such Selling Holder or underwriter, as the case may be, but only to
the extent, that such untrue statement (or alleged untrue statement) or omission
(or alleged omission) is made in such Registration Statement (or in any
preliminary or final Prospectus contained therein, any document incorporated by
reference therein or Issuer Free Writing Prospectus related thereto), or any
amendment of or supplement to any of the foregoing or other document in reliance
upon and in conformity with the Holder Information furnished to the Company by
such Selling Holder expressly for inclusion in such document; and provided,
further, that the Company will not be liable to any Person who participates as
an underwriter in any underwritten offering or sale of Registrable Securities,
or to any Person who is a Selling Holder in any non-underwritten offering or
sale of Registrable Securities, or any other Person, if any, who controls such
underwriter or Selling Holder within the meaning of the Securities Act, under
the indemnity agreement in this Section 2.13 with respect to any preliminary
Prospectus or the final Prospectus (including any amended or supplemented
preliminary or final Prospectus), as the case may be, to the extent that any
such loss, claim, damage or liability of such underwriter, Selling Holder or
controlling Person results from the fact that such underwriter or Selling Holder
sold Registrable Securities to a Person to whom there was not sent or given, at
or prior to the written confirmation of such sale, a copy of the final
Prospectus as then amended or supplemented, whichever is most recent, if the
Company has previously furnished copies thereof to such underwriter or selling
Holder and such final Prospectus, as then amended or supplemented, has corrected
any such misstatement or omission (such failure to send or deliver, a “Delivery
Failure”). Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of any Holder and shall survive the
transfer of such securities. The foregoing indemnity agreement is in addition to
any liability that the Company may otherwise have to a Holder.

(b) Indemnification by Selling Holders. In connection with any Registration
Statement in which a Selling Holder is participating by registering Registrable
Securities, such Selling Holder agrees, severally and not jointly with any other
Person, to indemnify and hold harmless, to the fullest extent permitted by Law,
the Company, the officers, directors and employees of the Company, and each
Person who controls (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) the Company, and each underwriter, if any, and
each Person who controls (within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act) such underwriter, from and against all
Losses, as incurred, arising out of or based on (i) any untrue statement (or
alleged untrue statement) of a material fact contained in any such Registration
Statement (or in any preliminary or final Prospectus contained therein, any
document incorporated by reference therein or Issuer Free Writing Prospectus
related thereto) or any amendment of or supplement to any of the foregoing, or
any omission (or alleged omission) to state therein a material fact required to
be stated therein or necessary to make the statements therein (in the case of a
final or preliminary Prospectus, in light of the circumstances under which they
were made) not misleading, in each case solely to the extent that such untrue
statement (or alleged untrue statement) or omission (or alleged omission)

 

14



--------------------------------------------------------------------------------

is made in such Registration Statement (or in any preliminary or final
Prospectus contained therein, any document incorporated by reference therein or
Issuer Free Writing Prospectus related thereto), or any amendment of or
supplement to any of the foregoing or other document, in reliance upon and in
conformity with the Holder Information furnished to the Company by such Selling
Holder expressly for inclusion in such document (for purposes of this
Section 2.13(b), any information relating to any underwriter that is contained
in a Registration Statement or Prospectus shall not be deemed to be information
relating to a Selling Holder), or (ii) a Delivery Failure (other than any
Delivery Failure related to an Underwritten Offering); provided, that no Selling
Holder will be liable to any Person who participates as an underwriter in any
underwritten offering or sale of Registrable Securities or any other Person, if
any, who controls such underwriter within the meaning of the Securities Act,
under the indemnity agreement in this Section 2.13 with respect to any
preliminary Prospectus or the final Prospectus (including any amended or
supplemented preliminary or final Prospectus), as the case may be, to the extent
that any such loss, claim, damage or liability of such underwriter or
controlling Person results from the fact that such underwriter sold Registrable
Securities to a Person to whom there was not sent or given, at or prior to the
written confirmation of such sale, a copy of the final Prospectus as then
amended or supplemented, whichever is most recent, if the Company has previously
furnished copies thereof to such underwriter and such final Prospectus, as then
amended or supplemented, has corrected any such misstatement or omission. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of the Company or any of its directors, officers, employees
or controlling Persons. The Company may require as a condition to its including
Registrable Securities in any Registration Statement filed hereunder that the
holder thereof acknowledge its agreement to be bound by the provisions of this
Agreement (including this Section 2.13) applicable to it.

(c) Conduct of Indemnification Proceedings. If any Person shall be entitled to
indemnity hereunder (an “indemnified party”), such indemnified party shall give
prompt notice to the party from which such indemnity is sought (the
“indemnifying party”) of any claim or of the commencement of any Action with
respect to which such indemnified party seeks indemnification or contribution
pursuant hereto; provided, however, that the delay or failure to so notify the
indemnifying party shall not relieve the indemnifying party from any obligation
or liability except to the extent that the indemnifying party has been actually
and materially prejudiced by such delay or failure. The indemnifying party shall
have the right, exercisable by giving written notice to an indemnified party
promptly after the receipt of written notice from such indemnified party of such
claim or Action, to assume, at the indemnifying party’s expense, the defense of
any such Action, with counsel reasonably satisfactory to such indemnified party;
provided, however, that an indemnified party shall have the right to employ
separate counsel in any such Action and to participate in the defense thereof,
but the fees and expenses of such counsel shall be at the expense of such
indemnified party unless: (i) the indemnifying party agrees to pay such fees and
expenses; (ii) the indemnifying party fails promptly to assume, or in the event
of a conflict of interest cannot assume, the defense of such Action or fails to
employ counsel reasonably satisfactory to such indemnified party, in which case
the indemnified party shall also have the right to employ counsel and to assume
the defense of such Action; or (iii) in the indemnified party’s reasonable
judgment a conflict of interest between such indemnified and indemnifying
parties may exist in respect of such Action; provided, further, however, that
the indemnifying party shall not, in connection with any one such Action or
separate but substantially similar or related Actions in the same jurisdiction,
arising out of the same general

 

15



--------------------------------------------------------------------------------

allegations or circumstances, be liable for the fees and expenses of more than
one firm of attorneys (together with appropriate local counsel) at any time for
all of the indemnified parties, or for fees and expenses that are not
reasonable. Whether or not such defense is assumed by the indemnifying party,
such indemnified party will not be subject to any liability for any settlement
made without its consent. The indemnifying party shall not consent to entry of
any judgment or enter into any settlement that does not include as an
unconditional term thereof the giving by all claimants or plaintiffs to such
indemnified party of a release, in form and substance satisfactory to the
indemnified party, from all liability in respect of such claim or litigation.

(d) Contribution.

(i) If the indemnification provided for in this Section 2.13 is unavailable to
an indemnified party in respect of any Losses (other than in accordance with its
terms), then each applicable indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the indemnifying party, on the one
hand, and such indemnified party, on the other hand, in connection with the
actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations. The relative fault of such indemnifying
party, on the one hand, and indemnified party, on the other hand, shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, has been taken by, or relates to
information supplied by, such indemnifying party or indemnified party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent any such action, statement or omission.

(ii) The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 2.13(d) were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in the immediately preceding paragraph.

(iii) No Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.

(iv) The obligation of any Selling Holder obliged to make contribution pursuant
to this Section 2.13(d) shall be several and not joint.

(e) Additional Provisions.

(i) Notwithstanding anything to the contrary contained in this Agreement, an
indemnifying party that is a Holder shall not be required to indemnify or
contribute any amount in excess of the amount by which the gross proceeds, after
underwriting discounts and commissions but before expenses, from the sale of the
Registrable Securities sold by such Holder in the applicable offering exceeds
the amount of any damages that such Holder has otherwise been required to pay
pursuant to Section 2.13(b).

 

16



--------------------------------------------------------------------------------

(ii) The indemnification provided for under this Agreement shall remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director, manager, partner or controlling
Person of such indemnified party and shall survive the transfer of securities.

(iii) The indemnification and contribution required by this Section 2.13 shall
be made by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills are received or Loss is incurred.

(iv) To the extent that any of the Selling Holders is, or would be expected to
be, deemed to be an underwriter of Registrable Securities pursuant to any SEC
comments or policies or any court of law or otherwise, the Company agrees that
(i) the indemnification and contribution provisions contained in this
Section 2.13 shall be applicable to the benefit of the Selling Holders in their
role as deemed underwriter in addition to their capacity as a Selling Holder (so
long as the amount for which any other Selling Holder is or becomes responsible
does not exceed the amount for which such Selling Holder would be responsible if
the Selling Holder were not deemed to be an underwriter of Registrable
Securities) and (ii) the Selling Holders and their representatives shall be
entitled to conduct the due diligence which they would normally conduct in
connection with an offering of securities registered under the Securities Act,
including receipt of customary opinions and comfort letters.

ARTICLE III

MISCELLANEOUS

Section 3.1. Other Activities; Nature of Holder Obligations. (a) Notwithstanding
anything in this Agreement, none of the provisions of this Agreement shall in
any way limit a Holder or any of its Affiliates from engaging in any brokerage,
investment advisory, financial advisory, anti-raid advisory, principaling,
merger advisory, financing, asset management, trading, market making, arbitrage,
investment activity and other similar activities conducted in the ordinary
course of their business.

(b) Nature of Holders’ Obligations. The obligations of each Holder under this
Agreement are several and not joint with the obligations of any other Holder,
and no Holder shall be responsible in any way for the performance of the
obligations of any other Holder under this Agreement, other than as expressly
set forth herein. Nothing contained herein, and no action taken by any Holder
pursuant hereto or in connection herewith, shall be deemed to constitute the
Holders as a partnership, a joint venture or any other kind of entity, or create
a presumption that the Holders are in any way acting in concert or as a group
with respect to such obligations or any of the transactions contemplated by this
Agreement.

 

17



--------------------------------------------------------------------------------

Section 3.2. Termination. This Agreement shall terminate upon such time as there
are no Registrable Securities, except for the provisions of Sections 2.7, 2.13
and this Article III, which shall survive such termination.

Section 3.3. Amendment and Waiver. This Agreement may not be amended except by
an instrument in writing signed on behalf of the Company and Parent. Each Holder
shall be bound by any amendment authorized by this Section 3.3 whether or not
the Registrable Securities held by such Holder have been marked to indicate such
amendment. The failure of any party to enforce any of the provisions of this
Agreement shall in no way be construed as a waiver of such provisions and shall
not affect the right of such party thereafter to enforce each and every
provision of this Agreement in accordance with its terms.

Section 3.4. Severability. If any provision of this Agreement shall be declared
by any court of competent jurisdiction to be illegal, void or unenforceable, all
other provisions of this Agreement shall not be affected and shall remain in
full force and effect.

Section 3.5. Entire Agreement. Except as otherwise expressly set forth herein,
this Agreement, the Purchase Agreement, together with the several agreements and
other documents and instruments referred to herein or therein or annexed hereto
or thereto, embody the complete agreement and understanding among the parties
hereto with respect to the subject matter hereof and supersede and preempt any
understandings, agreements or representations by or among the parties, written
or oral, prior to the date this agreement is first executed by the parties
hereto.

Section 3.6. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be an original, with the same effect as if the
signatures were upon the same instrument, and shall become effective when one or
more counterparts have been signed by each of the parties and delivered (by
telecopy, electronic delivery or otherwise) to the other parties. Signatures to
this Agreement transmitted by facsimile transmission, by electronic mail in
“portable document format” (“.pdf”) form, or by any other electronic means
intended to preserve the original graphic and pictorial appearance of a
document, will have the same effect as physical delivery of the paper document
bearing the original signatures.

Section 3.7. Remedies. (a) Each party hereto acknowledges that monetary damages
would not be an adequate remedy in the event that any of the covenants or
agreements in this Agreement is not performed in accordance with its terms, and
it is therefore agreed that, in addition to and without limiting any other
remedy or right it may have, the non-breaching party will have the right to seek
an injunction, temporary restraining order or other equitable relief in any
court of competent jurisdiction enjoining any such breach or threatened breach
and enforcing specifically the terms and provisions hereof. Each party hereto
agrees not to oppose the granting of such relief in the event a court determines
that such a breach has occurred, and to waive any requirement for the securing
or posting of any bond in connection with such remedy.

(b) All rights, powers and remedies provided under this Agreement or otherwise
available in respect hereof at law or in equity shall be cumulative and not
alternative, and the exercise or beginning of the exercise of any thereof by any
party shall not preclude the simultaneous or later exercise of any other such
right, power or remedy by such party.

 

18



--------------------------------------------------------------------------------

Section 3.8. Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given (i) upon personal delivery to the
party to be notified, (ii) when sent by confirmed facsimile if sent during
normal business hours of the recipient, if not, then on the next Business Day or
(iii) one Business Day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of receipt. All
communications shall be sent to the addresses set forth below or such other
address or facsimile number as a party may from time to time specify by notice
to the other parties hereto:

If to the Parent:

BGC Partners, Inc.

499 Park Avenue

New York, New York 10022

Attn: General Counsel

With a copy to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Attn: David K. Lam, Esq.

Facsimile: (212) 403-2000

Email: DKLam@wlrk.com

Telephone confirmation: (212) 403-1000

If to the Company:

The NASDAQ OMX Group, Inc.

805 King Farm Blvd.

Rockville, Maryland 20850

Attn: General Counsel

With a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attn: Phyllis G. Korff, Esq.

         Yossi Vebman, Esq.

Facsimile: (212) 735-2000

Email: Phyllis.Korff@skadden.com

           Yossi.Vebman@skadden.com

Telephone confirmation: (212) 735-3000

Section 3.9. Governing Law; WAIVER OF JURY TRIAL. This Agreement will be
governed by and construed in accordance with the laws of the State of Delaware
applicable to contracts made and to be performed entirely within such State. The
parties

 

19



--------------------------------------------------------------------------------

hereby irrevocably and unconditionally consent to submit to the exclusive
jurisdiction of the state and federal courts located in the State of Delaware
for any actions, suits or proceedings arising out of or relating to this
Agreement and the transactions contemplated hereby. Each of the parties hereby
agrees not to commence any such action, suit or proceeding other than before one
of the above-named courts. TO THE FULLEST EXTENT PERMITTED BY LAW, EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN
ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND AGREE THAT ANY SUCH LEGAL PROCEEDING WILL
INSTEAD BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT
A JURY.

[Remainder of Page Intentionally Left Blank]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date first written above.

 

BGC PARTNERS, INC. By:  

/s/ Howard W. Lutnick

  Name:   Howard W. Lutnick   Title:   Chief Executive Officer BGC HOLDINGS,
L.P. By:  

/s/ Howard W. Lutnick

  Name:   Howard W. Lutnick   Title:   Chief Executive Officer BGC PARTNERS,
L.P. By:  

/s/ Howard W. Lutnick

  Name:   Howard W. Lutnick   Title:   Chief Executive Officer THE NASDAQ OMX
GROUP, INC. By:  

/s/ Eric Noll

  Name:   Eric Noll   Title:   Executive Vice President

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

Existing Registration Rights Agreements

 

1. Registration Rights Agreement, dated as of April 21, 2005, by and among The
Nasdaq Stock Market, Inc., Hellman & Friedman Capital Partners IV, L.P., H&F
Executive Fund IV, L.P., H&F International Partners IV-A, L.P., H&F
International Partners IV-B, L.P., Silver Lake Partners II TSA, L.P., Silver
Lake Technology Investors II, L.L.C., Silver Lake Partners TSA, L.P., Silver
Lake Investors, L.P., Integral Capital Partners VI, L.P. and VAB Investors, LLC.

 

2. Registration Rights Agreement, dated as of February 27, 2008, by and among
The NASDAQ OMX Group, Inc., Borse Dubai Limited and Borse Dubai Nasdaq Share
Trust (as amended by the First Amendment to Registration Rights Agreement, dated
as of February 19, 2009, among The NASDAQ OMX Group, Inc., Borse Dubai Limited
and Borse Dubai Nasdaq Share Trust).

 

3. Registration Rights Agreement, dated as of September 25, 2009, by and among
The NASDAQ OMX Group, Inc., Silver Lake Partners TSA, L.P., Silver Lake
Investors, L.P., Silver Lake Partners II TSA, L.P., Silver Lake Technology
Investors II, L.P. and Edward J. Nicoll.

 

1-1